       Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 1 of 9 PageID #:79




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In the Matter of the Search of:           )
                                          )
Information Stored at Premises Controlled )                      Case No. 20 M 297
by Google, as further described in        )
Attachment A                              )                      Magistrate Judge M. David Weisman


                        SEALED MEMORANDUM OPINION AND ORDER

       Before the Court is the government’s application for a geofence warrant. For the following
reasons, the Court denies the warrant application.

                                                    Background

        The government has submitted an application for a geofence warrant to Google, that is a
warrant to obtain cellular phone data generated in a designated geographic area, during three forty-
five minute periods of time on three different dates. The government seeks the warrant to further
its investigation into the theft and resale of certain pharmaceuticals.

        As to the first geofence request, the government has probable cause to believe that the
suspect received the stolen pharmaceuticals from a commercial enterprise located within the
designated geofence area during the designated forty-five minute interval in the early afternoon
hours on the day of the first geofence request. The geofence, which has a 100-meter radius, is in
a densely populated city, and the area contains restaurants, various commercial establishments,
and at least one large residential complex, complete with a swimming pool, workout facilities, and
other amenities associated with upscale urban living. 1

        The second and third geofence requests focus on the same commercial enterprise 2 where
the government has probable cause to believe that the suspect shipped some of the stolen
pharmaceuticals to a buyer, who purchased the pharmaceuticals from the suspect at the
government’s direction. Again, the government’s requested geofence is a 100-meter radius area
extending from the commercial establishment where the suspect shipped the pharmaceuticals and
covers two separate dates for forty-five minute intervals in the early afternoon hours. This
geofence includes medical offices and other single and multi-floor commercial establishments that
are likely to have multiple patrons during the early afternoon hours.



1
         As evidence that Google applications are ubiquitously used, the Court relied on Google Maps and Google
to gather information about the residential structures within the proposed geofence.
2
         For clarity’s sake, the first geofence uses one business as its center point in defining the geofence. The second
and third geofences use a different business as their center point, and that business is the same business for the second
and third geofences.
     Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 2 of 9 PageID #:80




        The warrant application contemplates that the information will be obtained in three stages:
(1) Google will be required to disclose to the government an anonymized list of devices that
specifies information including the corresponding unique device ID, timestamp, coordinates, and
data source, if available, of the devices that reported their location within the geofence during the
forty-five minute periods; (2) the government will then review the list to prioritize the devices
about which it wishes to obtain associated information; and (3) Google will then be required to
disclose to the government the information identifying the Google account(s) for those devices
about which the government further inquires. The warrant application includes no criteria or
limitations as to which cellular telephones government agents can seek additional information.
Further, the warrant application describes the items to be seized as follows:

       All information described above in Section I that constitutes evidence or
       instrumentalities of violations of the dispensing of a controlled substance by means
       of the internet without a valid prescription, in violation of 21 U.S.C. § 829(e)(1);
       the theft of medical products, in violation of 18 U.S.C. § 670; mail fraud, in
       violation of 18 U.S.C. § 1341; and wire fraud, in violation of 18 U.S.C. § 1343, that
       have been committed on or about [Date 1], [Date 2], and [Date 3], involving one or
       more unknown persons.

                                            Discussion

       The Fourth Amendment states:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.

U.S. Const. amend. IV.

       [T]wo distinct constitutional protections [are] served by the warrant requirement.
       First, the magistrate’s scrutiny is intended to eliminate altogether searches not
       based on probable cause. The premise here is that any intrusion in the way of search
       or seizure is an evil, so that no intrusion at all is justified without a careful prior
       determination of necessity. The second, distinct objective is that those searches
       deemed necessary should be as limited as possible. Here, the specific evil is the
       ‘general warrant’ abhorred by the colonists, and the problem is not that of intrusion
       per se, but of a general, exploratory rummaging in a person’s belongings. The
       warrant accomplishes this second objective by requiring a ‘particular description’
       of the things to be seized.

Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971) (internal citations omitted).

        Though “a search warrant [must] describe the objects of the search with reasonable
specificity, it need not be elaborately detailed.” United States v. Somers, 950 F.2d 1279, 1285 (7th


                                                 2
      Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 3 of 9 PageID #:81




Cir. 1991). “The level of specificity must be such, however, that the officers executing the warrant
are ‘able to identify the things to be seized with reasonable certainty.’” United States v. Sleet, 54
F.3d 303, 307 n.1 (7th Cir. 1995) (quoting United States v. Spears, 965 F.2d 262, 277 (7th Cir.
1992)); see also United States v. Vitek Supply Corp., 144 F.3d 476, 481 (7th Cir. 1998) (“[A]
warrant must explicate the items to be seized only as precisely as the circumstances and the nature
of the alleged crime permit.”).

        A search warrant contains two specificity requirements, which work in tandem. See Archer
v. Chisholm, 870 F.3d 603, 614 (7th Cir. 2017) (a valid search warrant must “describe with
particularity the things to be seized and the place to be searched”); United States v. Hill, 459 F.3d
966, 973 (9th Cir. 2006) (“[s]pecificity has two aspects: particularity and breadth”). First, the
place to be searched must be described with particularity. See, e.g., United States v. Nafzger, 965
F.2d 213, 215-16 (7th Cir. 1992) (holding “Western District of Wisconsin” insufficiently particular
to meet Fourth Amendment standards). Second, the items to be searched for must be particularly
described. “To determine whether a specific warrant meets the particularity requirement, a court
must inquire whether an executing officer reading the description in the warrant would reasonably
know what items are to be seized.” United States v. Hall, 142 F.3d 988, 996 (7th Cir. 1998). “In
practice, courts have . . . demanded that the executing officers be able to identify the things to be
seized with reasonable certainty and that the warrant description must be as particular as
circumstances permit.” United States v. Jones, 54 F.3d 1285, 1290 (7th Cir. 1995) (quoting United
States v. Brown, 832 F.2d 991, 996 (7th Cir. 1987)); see also Groh v. Ramirez, 540 U.S. 551, 557
(2004) (a constitutionally valid search warrant must be based on probable cause, supported by a
sworn affidavit, describe the place to be searched with particularity, and describe the items to be
seized with particularity).

        The level of particularity required as to what agents can seize is inversely related to the
quality and breadth of probable cause established in the warrant application. “The Constitution
requires that the warrant particularly describe the things to be sought and seized, but when there is
probable cause to seize every business paper on the premises, a warrant saying seize every business
paper particularly describes the things to be searched for and seized.” United States v. Bentley,
825 F.2d 1104, 1110 (7th Cir. 1987) (quotations omitted); see also United States v. Oloyede, 982
F.2d 133, 140-141 (4th Cir. 1992) (collecting cases for the same proposition); United States v.
Griffin, No. 11-CR-30, 2011 WL 3348030, at *13 (E.D. Wis. June 22, 2011) (“[h]ow detailed the
warrant must be follows directly from the nature of the items there is probable cause to seize; detail
is necessary only to the extent the judicial officer must limit the search and seizure to those items”);
United States v. Mason, No. 92-CR-1069, 1993 WL 191806, at *2 (N.D. Ill. June 4, 1993)
(“[W]here there is probable cause to seize all documents relating to a particular person, place or
thing, the warrant can be broadly worded because it is unnecessary to distinguish between the
things that may be taken from those that must be left undisturbed. In such cases, a generic
description adequately defines the officers’ authority [to search for particular items].”).

        Concerns that a search warrant is overbroad or lacking in particularity can be avoided by
either properly incorporating an affidavit in a search warrant or, in limited circumstances, by
having an officer share his knowledge that there is a particular place to be searched with the
approving magistrate judge at the time the warrant is issued. Nafzger, 965 F.2d at 215; see also
United States v. Wenzel, 854 F.3d 957, 961 (7th Cir. 2017) (search warrant for items related to


                                                   3
      Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 4 of 9 PageID #:82




hidden-camera recordings satisfied constitutional requirements when several concrete categories
of items were listed in supporting affidavit and probable cause existed); Jones, 54 F.3d at 1290-92
(7th Cir. 1995) (upholding a search warrant for “U.S. currency” without any more specifics
because an unattached affidavit supplied some specific serial numbers the officers were seeking,
which was known by the officer and the magistrate judge at the time the warrant was issued).

                                    The Government’s Proposed Warrant

         The warrant presented in this matter suffers from two obvious constitutional infirmities.
First, the scope of the search is overbroad, and second, the items to be seized are not particularly
described. As to the scope of the warrant, the government is seeking all of the data of the cellular
telephones that accessed Google applications or used Google’s operating system in the three
requested geofences. In its affidavit, the government asserts that approximately 97% of
smartphones in the world use Google applications or Google’s operating system. 3 Moreover, the
area covered by each of the geofence applications is large, and the majority of the area sought
encompasses structures and businesses that would necessarily have cell phone users who are not
involved in these offenses. Each geofence encompasses 7.7630627 acres of land. 4, 5 Despite the
geographic and practical reach of the geofences, the government’s evidence of probable cause is
solely focused on one user of a cellular telephone. As to the particularity of the items for which
the government can search, the warrant application is completely devoid of any meaningful
limitation. The application indicates that agents will be searching for “evidence or
instrumentalities of” the listed offenses, but nothing more. Massachusetts v. Sheppard, 468 U.S.
981, 988 n.5 (1984) (“[t]he uniformly applied rule is that a search conducted pursuant to a warrant
that fails to conform to the particularity requirement of the Fourth Amendment is
unconstitutional”).

       Because of these apparent constitutional deficiencies, the Court requested that the
government provide a legal memorandum justifying its warrant application. The government’s
response did not alleviate the Court’s concerns.


3
         The percentage may not be this high. For example, Apple iPhones do not use Google’s operating system to
function, so an Apple iPhone would only be implicated by this search warrant if the user also used Google apps such
as Gmail, Google Maps, Google Chrome and YouTube. And, even an Android phone user (who must use Google’s
operating system) could avoid coverage of this warrant if the user chose not to use Google location services. But, in
establishing probable cause, the government asserts a likelihood “that at any given time, a mobile telephone, regardless
of make, is interfacing in some manner with a Google application, service, and/or platform[.]” (Dkt. 3 at 11.) We
assume this reasonable conclusion to be true, and thus reasonably conclude that likely hundreds of cellphones other
than the suspect’s cellphone would be included in the requested geofences.
4
          The area of a circle equals radius squared times pi. In this case, the area of the geofence is 31,416 square
meters. One thousand square meters equal 0.247105 acres. And, of course, this quick calculation does not factor in
that the areas in question contain multi-story buildings, which only adds to the actual “area” of the search.
5
         For purposes of comparison, Wrigley Field encompasses roughly eight acres, Solider Field encompasses
seven acres, and Guaranteed Rate Field encompasses about twelve acres. See Dayn Perry, The White Sox ballpark in
Chicago that never was and could have changed history, CBSSPORTS.COM (April 10, 2018),
https://www.cbssports.com/mlb/news/the-white-sox-ballpark-in-chicago-that-never-was-and-could-have-changed-
history/#:~:text=New%20Comiskey%2FU.S.%20Cellular%20Field,meantime%2C%20occupies%20about%2012%
20acres.; see also Soldier Field, WIKIPEDIA, https://en.wikipedia.org/wiki/Soldier_Field (last visited July 8, 2020).

                                                           4
     Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 5 of 9 PageID #:83




          The Government’s Request for a Search Warrant and Controlling Precedent

        The government cites no controlling authority, and this Court has found none, that
addresses the legal standards to be applied to a geofence warrant. Thus, as reflected supra, we
apply general principles of Fourth Amendment law that courts have developed in assessing the
constitutional validity of search warrants.

        Here, the search warrant is directed at Google, and effectively seeks Google’s records
regarding its customers. In its memorandum, the government notes that “[t]he Supreme Court ‘has
held repeatedly that the Fourth Amendment does not prohibit the obtaining of information revealed
to a third party and conveyed [by the third-party] to Government authorities, even if the
information is revealed on the assumption that it will be used only for a limited purpose and the
confidence placed in the third party will not be betrayed.’” (Dkt. 3, n.1) (quoting United States v.
Miller, 425 U.S. 435, 443 (1976)). In Miller, the Supreme Court held that the government properly
obtained the defendant’s bank records through a subpoena, as opposed to securing a search
warrant, because the subject of the investigation had voluntarily allowed the bank to gather the
information reflected in the subpoenaed documents. Id. at 443-46.

        The government then distinguishes its warrant application from the Supreme Court’s more
recent holding in United States v. Carpenter, 138 S. Ct. 2206 (2018) that cell-site records of seven
days or more are not subject to the “third-party doctrine” memorialized in Miller. The purpose of
this explication is unclear. If the government believes that the information it seeks from Google
can be obtained by a grand jury subpoena (or some other process), then it should proceed in that
manner. But the government seeks a search warrant and offers no justification for jettisoning
traditional standards of Fourth Amendment jurisprudence in the context of a geofence warrant.
Therefore, this Court will proceed by applying developed constitutional standards to a newly-
developed investigative tool.

                                   The Government’s Response

        We start with our only point of agreement with the government’s response. There is
probable cause to believe that among all the other data this warrant application seeks from Google,
there is a likelihood that the suspect’s phone data would be included. Probable cause, however, is
only part of the recipe for a constitutionally valid search warrant. See Groh, 540 U.S at 557.

        The government offers two factual arguments to justify its request for permission to
identify all cellular phones located in the geofences. First, the government asserts that “[t]he
identification of devices that were located at or near the [targeted stores] immediately before,
during, and after the receipt and shipping of the stolen prescription medication is evidence of the
Subject Offenses, namely, evidence pertaining to the identity of the Unknown Subject and any
possible co-conspirators.” (Dkt. 3 at 11) (emphasis added). There is no evidence in the
application’s supporting affidavit that the suspect is conspiring with anyone to commit these
offenses, and the evidence developed by the government to date does not reasonably suggest there
are co-conspirators. Simply put, there is not probable cause to believe the government will find
evidence linking co-conspirators to the described offenses.



                                                 5
       Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 6 of 9 PageID #:84




        Next, the government argues that “other individuals with cellular devices who were within
a 100-meter radius of the [targeted stores] during the time periods covered by the proposed Warrant
would be potential witnesses to the crime” and “[i]nformation identifying one or more of such
witnesses is evidence.” (Dkt. 3, n.3.) This argument strains credibility. 6 The obvious witnesses
to these offenses are the employees at the targeted businesses who assisted the suspect in the
transactions involving the stolen pharmaceuticals. Those individuals can be, and likely have been,
identified by the government through other means. Moreover, the notion that individuals in the
area would be witnesses to the offense (thus supporting another basis for probable cause to justify
the geofence) is not mentioned in the government’s affidavit. The affidavit premises probable
cause on the identification of the subject of the investigation, not on identification of potential
witnesses.

        The government next posits an unsubstantiated legal argument to address the apparent
overbreadth of the scope of the warrant. The government asserts “the Search Warrant was
narrowly tailored based on location, date, and time” (id. at 12) but offers no case law or governing
Fourth Amendment principles to justify this assertion. While we agree that the date and time are
sufficiently prescribed, the location clearly is not. As noted supra, the geographic scope of this
request in a congested urban area encompassing individuals’ residences, 7 businesses, and
healthcare providers is not “narrowly tailored” when the vast majority of cellular telephones likely
to be identified in this geofence will have nothing whatsoever to do with the offenses under
investigation.

       Finally, as to the particularity required by the Fourth Amendment, the government’s
approach fares no better. The government argues:

         The Search Warrant included a multi-step execution process that would require
         Google to identify the user of a device only if, based on the location information
         provided by Google, it appears that the device is relevant to the investigation.
         Rather than violating the Fourth Amendment, this multi-step process would allow

6
          The government’s position that it should be able to identify all of the people within these 7.7 acres of land to
see if any might recall the suspect and be able to identify the suspect is disconcerting at best. These potential witnesses
would truly be remarkable. They would likely need to possess extremely keen eyesight and perhaps x-ray vision to
see through the many walls (both interior and exterior) of the structures they inhabited during the time periods at issue.
Moreover, their memories would have to be of the kind that allows the most mundane events to be seared in their
memories. Recall, the circumstances of these geofence applications are routine business events. The suspect received
a mailed package or mailed packages. This is not a protracted bank robbery, a remarkable act of violence, or an
unusual event of any sort that might conceivably draw bystanders’ attention.
7
         The government’s inclusion of a large apartment complex in one of its geofences raises additional concerns.
The government’s position that it may obtain location information as to an individual who may be in the privacy of
their own residence without any showing of probable cause related to that individual or her residence may run afoul
of Fourth Amendment cases that require a warrant to obtain such information. See Kyllo v. United States, 533 U.S.
27, 34 (2001) (“[w]e think that obtaining by sense-enhancing technology any information regarding the interior of the
home that could not otherwise have been obtained without physical intrusion into a constitutionally protected area,
constitutes a search—at least where (as here) the technology in question is not in general public use.”) (quotations
omitted). But see United States v. Caira, 833 F.3d 803, 809 (7th Cir. 2016) (holding that obtaining the IP address
used by the defendant from his house was proper under the third-party doctrine). Because we find the warrant
application deficient for other reasons, we do not need to resolve whether Kyllo applies to geofencing technology.


                                                            6
      Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 7 of 9 PageID #:85




        investigators to further protect people’s privacy in the event that investigators
        determined a particular device is likely not associated with the Unknown Subject,
        any possible co-conspirator, or any witness to the Unknown Subject’s receipt or
        shipping of the stolen prescription medication.

(Dkt. 3 at 13) (emphasis added).

        This argument fails on multiple levels. First, it is factually untrue. There is no objective
measure that limits the agents’ discretion in obtaining information as to each cellular telephone in
the geofence. For example, the warrant does not limit agents to only seeking identifying
information as to the “five phones located closest to the center point of the geofence,” or some
similar objective measure of particularity. As already noted, the geographic range coupled with
the urban nature of the encompassed area ensures an overbroad scope of the identified cellular
phones. If the warrant did contain objective limits as to which cellular telephones agents could
seek additional information, or the nature of the probable cause established in the warrant
application suggested a very limited number of cellular telephones would be identified, the Court’s
concern with overbreadth and particularity might be satisfied. 8 However, this multi-step process
simply fails to curtail or define the agents’ discretion in any meaningful way.

        Second, the government cites inapposite legal authority with respect to the particularity
requirement. The government relies on United States v. McLamb, 880 F.3d 685 (4th Cir. 2018)
and a series of cases that address the legality of computer searches generated by a cutting-edge
investigative tool employed by the FBI to identify computers that reached a server on the dark web
known as Playpen, where users could upload or download child pornography. “In order to access
[the Playpen website], a user [had to] download [a separate encrypted online network] and enter
the site’s domain name, a 16–character URL consisting of random letters and numbers. Playpen
was not discoverable on the open web, nor could a search engine like Google route users to it.”
880 F.3d at 688. The warrant obtained in those cases allowed agents to obtain identifying
information “of any user or administrator who log[ged] into [Playpen] by entering a username and
password.” United States v. Matish, 193 F. Supp. 3d 585, 594–95 (E.D. Va. 2016). Courts that
considered this issue unanimously found that the warrant sufficiently described computers that
agents could “search.” 9 See id. at 609 (because the warrant was based on probable cause that any
computer that reached Playpen was involved in possessing or trading child pornography, agents’
discretion as to which computers were actually searched did not violate constitutional standards).

        The analysis employed in these cases is completely consistent with Fourth Amendment
standards. The executing officers were able to identify the things to be seized with reasonable
certainty, and the warrant’s description was as particular as the circumstances permitted. Jones,
54 F.3d at 1290 (7th Cir. 1995). Agents could only seize identifying information relating to
computers that tunneled through the dark web to find the Playpen website and, based on the

8
         For example, the government, in an unrelated case, sought a geofence warrant for an almost empty
commercial parking lot where only one vehicle was located, according to the supporting affidavit. Two occupants of
the vehicle were observed engaging in a criminal act, and then the vehicle left the parking lot. The nature of the
probable cause justifying the warrant avoided any overbreadth issue and addressed the particularity requirement
necessary for a valid warrant.
9
        The search consisted of acquiring identifying information as to the computer’s location.

                                                        7
      Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 8 of 9 PageID #:86




investigation’s results at the time the warrant was obtained, the agents could not identify the
offending computers with any greater particularity. The reasonableness of a warrant’s particularity
is judged based on what agents know and share with the magistrate judge at the time the warrant
is obtained. Maryland v. Garrison, 480 U.S. 79, 85-86 (1987); see also Jacobs v. City of Chi.,
215 F.3d 758, 768 (7th Cir. 2000) (“[W]e conclude that although the warrant turned out to be
overbroad because it did not describe with particularity the place to be searched and encompassed
a separate dwelling unit, the plaintiffs’ apartment, for which there was no probable cause to
authorize a search, it was valid at the time it was issued based on the information the officers
presented to the magistrate.”).

        The government argues that the line of reasoning employed in the Playpen cases “similarly
applies to the multi-step execution process in the Search Warrant at issue here.” (Dkt. 3 at 14.)
In fact, the Playpen cases do not support the government’s position in the least. In the Playpen
investigation, for every computer that reached the Playpen cite, there was probable cause to believe
the computer possessed evidence related to child pornography. The investigating agents could
only seek identifying information for those computers that entered a website designed to promote
the exchange of child pornography. The agents’ discretion was limited by an objective standard –
whether the computer logged into the Playpen website – which established probable cause that the
computer was involved in criminal conduct. That analysis is the complete antithesis of the legal
underpinning of the government’s application in the instant case. The government has established
probable cause that one user of a cellular telephone in the geofence area has committed a criminal
offense. The warrant seeks to gather evidence on potentially all users of phones in the geofence,
completely at the agents’ discretion.

        Without conceding its error, the government offers a modification to the search warrant
that spells out in greater detail the type of information that agents could seek from Google. These
additions do nothing to address the other level of particularity – as to which cellular phones agents
may seek information. That determination remains solely in the agents’ discretion, which the
Fourth Amendment will not tolerate.

                                                     Conclusion

        The government’s warrant application suffers from overbreadth, lack of particularity, and
provides no compelling reason to abandon Fourth Amendment principles in this case. See, e.g.,
Carpenter, 138 S. Ct. at 2223 (allowing that “if law enforcement is confronted with an urgent
situation, such fact-specific threats will likely justify the warrantless collection of” cell site
location information even though obtaining such information generally requires a search
warrant”). 10 Most importantly, the government could easily have sought a constitutionally valid
search warrant if it chose. For example, if the government had constrained the geographic size of
the geofence and limited the cellular telephone numbers for which agents could seek additional
information to those numbers that appear in all three defined geofences, the government would

10
          This Court’s citation to Carpenter is not intended to suggest that Carpenter pre-ordains the outcome here.
Carpenter involved a much longer period of time and greater data as to a particular subject’s movements. This opinion
is premised on much longer established Fourth Amendment principles that a search warrant must establish probable
cause to justify the scope of the search requested, and the type of evidence to be seized must be particularly described,
not left to the agents’ complete discretion.

                                                           8
     Case: 1:20-mc-00297 Document #: 4 Filed: 07/08/20 Page 9 of 9 PageID #:87




have solved the issues of overbreadth and lack of particularity. But, instead, the government chose
to defend its position in ways that are not supported by the law and the facts and do not satisfy
constitutional standards.

        The government’s use of geofences as an investigative tool is increasing exponentially.
See Denise Lavoie, Geofence Warrants to Be Tested in Virginia Bank Robbery Case, ASSOCIATED
PRESS (July 3, 2020), https://apnews.com/ae0dbee812feefe4f54d3539885f9f54 (Google stated
that geofence warrant requests have “jumped 1,500% from 2017 to 2018, and another 500% [in
2019].”) The government’s undisciplined and overuse of this investigative technique in run-of-
the-mill cases that present no urgency or imminent danger poses concerns to our collective sense
of privacy and trust in law enforcement officials.

       As stated by the Supreme Court:

       It may be that it is the obnoxious thing in its mildest and least repulsive form; but
       illegitimate and unconstitutional practices get their first footing in that way, namely,
       by silent approaches and slight deviations from legal modes of procedure. This can
       only be obviated by adhering to the rule that constitutional provisions for the
       security of person and property should be liberally construed. A close and literal
       construction deprives them of half their efficacy, and leads to gradual depreciation
       of the right, as if it consisted more in sound than in substance. It is the duty of
       courts to be watchful for the constitutional rights of the citizen, and against any
       stealthy encroachments thereon.

Coolidge, 403 U.S. at 454 (quotation omitted). In short, because the warrant is overbroad both as
to the scope of the search and the particularity of the items to be seized, and thus fails to comport
with well-established Fourth Amendment jurisprudence, the Court denies the government’s
request for a warrant.

SO ORDERED.                                   ENTERED:



Dated: 7/8/2020                               __________________________

                                              M. David Weisman
                                              United States Magistrate Judge




                                                  9
